Citation Nr: 1206956	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-28 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $5,039.10.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Cleveland, Ohio.  In October 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived agency of original jurisdiction (AOJ) consideration of additional evidence submitted in October 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA law provides that recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person, or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965 (2011).  In this case, the COWC has held that waiver was not precluded as a result of fraud, misrepresentation, or bad faith.

In this case, the available evidence shows that in November 2007 the Veteran submitted a VA Form 5655, Financial Status Report, in which he reported monthly income including income attributable to his spouse.  He also included specific information concerning his monthly expenses.  The report, however, was not signed by either the Veteran or his spouse.  

At his hearing in October 2011 the Veteran reported that he was experiencing financial problems and that he was the only person in his home contributing to family income.  He provided a handwritten statement in October 2011 reporting his monthly income and specific monthly expenses.  The Board notes that the October 2011 document appears to include significant additional financial obligations that were not previously identified in an earlier financial status report.  The Board also notes that electronic VA records indicate a pending apportionment claim that may affect the Veteran's monthly family income.

Although the Board acknowledges the Veteran's report of present financial difficulty and regrets further delay in this case, additional development is required for an adequate determination of the issue on appeal.  The Veteran should be requested to provide additional information as to his present financial status and as to any changes in his financial status since August 2007 including as a result of significant events involving his spouse's employment.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide additional information as to changes in his financial status since August 2007.  He should also be requested to provide an updated and signed VA Form 5655, Financial Status Report. 

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


